DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-13, and 15-20, and 22-25 are pending, with claims 1, 9, 11, 13, 15, and 22 currently amended, claims 8, 14, and 21 cancelled, and claims 23-25 new.

Specification
Examiner acknowledges the amendment to the title filed on March 21, 2022. The objection to specification in previous Office Action filed on December 24, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, 15-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG-Pub No.: 2018/0034000 A1, hereinafter, “Lee”).
Regarding claim 1, Lee discloses a display device (see Lee, FIG. 19), comprising:
a substrate (110, FIG. 19);
a transistor (135+125+173+175, FIG. 19) disposed on the substrate (110);
a first insulating layer (180, ¶ [0097]) disposed on the transistor (135+125+173+175);
a second insulating layer (160, ¶ [0093]) disposed between a gate electrode (125, ¶ [0092]) of the transistor (135+125+173+175) and the first insulating layer (180, FIG. 19);
a third insulating layer (350+352’, FIG. 19) disposed on the first insulating layer (180); and
a first pixel electrode (191 on the left, FIG. 19) and a second pixel electrode (191 on the right, FIG. 19) disposed on the first insulating layer (180) to be adjacent to each other, wherein
the first insulating layer (180) includes a first opening (184, FIG. 19) disposed between the first pixel electrode (191 on the left) and the second pixel electrodes (191 on the right, FIG. 19),
the second insulating layer (160) includes a portion completely overlapping the first opening (184, FIG. 19), and
the third insulating layer (350+352’) includes a portion (352’) that directly contacts the second insulating layer (160, FIG. 19).

Regarding claim 2, Lee discloses the display device of claim 1, wherein the first pixel electrode (191 on the left) does not overlap the first opening (184), and the second pixel electrode (191 on the right) does not overlap the first opening (184, FIG. 19).

Regarding claim 3, Lee discloses the display device of claim I, wherein the first insulating layer (180) includes a contact hole (182, FIG. 19) overlapping a source electrode or a drain electrode (175, ¶ [0097]) of the transistor (135+125+173+175), and the first opening (184) is spaced apart from the contact hole (182, FIG. 19).

Regarding claim 4, Lee discloses the display device of claim I, wherein the first insulating layer (180) includes an organic insulating material (¶ [0097]).

Regarding claim 5, Lee discloses the display device of claim 1, wherein the first opening (184) is around a periphery of at least one of the first pixel electrode (191 on the left, FIG. 19) and the second pixel electrode.

Regarding claim 6, Lee discloses the display device of claim 1, further comprising a third pixel electrode (270, ¶ [0086]) disposed on the first insulating layer (180) to be adjacent to the first pixel electrode (191 on the left) and the second pixel electrode (191 on the right), wherein the first opening (184) is disposed outside of an area between the first pixel electrode (191 on the left) and the third pixel electrode (270, FIG. 19).

Regarding claim 7, Lee discloses the display device of claim 6, wherein the first insulating layer (180) is disposed continuously on the first pixel electrode (191 on the left) and the third pixel electrode (270), in a plan view (FIGs. 19 and 14, FIG. 19 is a cross-sectional view, 180 is continuous).

Regarding claim 9, Lee discloses the display device of claim 1, wherein the third insulation layer (350+352’) includes a second opening (including two openings for left OLED and right OLED in FIG. 19) that overlaps the first pixel electrode (191 on the left) and the second pixel electrode (191 on the right, FIG. 19).

Regarding claim 10, Lee discloses the display device of claim 9, wherein the third insulating layer (350+352’) includes a groove (a groove from left 350 to right 350, FIG. 19) overlapping the first opening (184, FIG. 19).

Regarding claim 11, Lee discloses the display device of claim 1, further comprising a third insulating layer (350+352’, FIG. 19) disposed on the first insulating layer (180), wherein the third insulating layer (350+352’) includes a second opening (including two openings for left OLED and right OLED in FIG. 19) that overlaps the first pixel electrode (left 191) and the second pixel electrode (right 191), and the third insulating layer (350+352’) includes a third opening (an opening including TA groove to right 350, FIG. 19) overlapping the first opening (184).

Regarding claim 12, Lee discloses the display device of claim 11, further comprising: a first emission member (left 370, ¶ [0086]) disposed on the first pixel electrode (left 191); a second emission member (right 370) disposed on the second pixel electrode (right 191); and a common electrode (270, ¶ [0086]) disposed on the first and second emission members (left 370 and right 370), wherein the common electrode (270) includes a portion that contacts the second insulating layer (160) through the third opening (at TA area, FIG. 19).

Regarding claim 13, Lee discloses a display device (see Lee, FIG. 19), comprising:
a substrate (110, FIG. 19);
a transistor (135+125+173+175, FIG. 19) disposed on the substrate (110);
a first insulating layer (180, FIG. 19) disposed on the transistor (135+125+173+175);
a second insulating layer (160, ¶ [0093]) disposed between a gate electrode (125, ¶ [0092]) of the transistor (135+125+173+175) and the first insulating layer (180, FIG. 19);
a third insulating layer (350+352’, FIG. 19) disposed on the first insulating layer (180); and
a first light emitting diode (left OLED, FIG. 19) and a second light emitting diode (right OLED, FIG. 19) disposed on the first insulating layer (180) to be adjacent to each other, wherein
the first insulating layer (180) includes an opening (184, FIG. 19) between a first emission member (left 370, ¶ [0086]) of the first light emitting diode (left OLED) and a second emission member (right 370) of the second light emitting diode (right OLED),
the second insulating layer (160) includes a portion overlapping the opening (184) to as to form a bottommost surface of the opening (184, FIG. 19), and
the third insulating layer (350+352’) includes a portion that directly contacts the second insulating layer (160) at a bottommost surface of the opening (184, FIG. 19).

Regarding claim 15, Lee discloses the display device of claim 13, wherein the first insulating layer (180) and the second insulating layer (160) each include a contact hole (holes for 175, FIG. 19) overlapping a source electrode or a drain electrode (175, ¶ [0095]) of the transistor (135+125+173+175), and the opening (184) is spaced apart from the contact holes (holes for 175).

Regarding claim 16, Lee discloses the display device of claim 15, wherein the first light emitting diode (left OLED) includes: a first electrode (left 191, FIG. 19) disposed on the first insulating layer (180); and a second electrode (270, FIG. 19) disposed on the first emission member (left 370), wherein the first electrode (left 191) is connected to the source electrode or the drain electrode (175) through the contact holes (holes for 175, FIG. 19).
Regarding claim 17, Lee discloses the display device of claim 16, wherein the first electrode (left 191) does not overlap the opening (184, FIG. 19).

Regarding claim 18, Lee discloses the display device of claim 16, wherein the opening (184) is around a periphery of the first electrode (left 191, FIG. 19).

Regarding claim 19, Lee discloses the display device of claim 13, further comprising a third light emitting diode (OLED in a third EA1; four EA1 in FIG. 14 and FIG. 19 only shows two) disposed on the first insulating layer (180) to be adjacent to the first light emitting diode (left OLED) and the second light emitting diode (right OLED), wherein the third light emitting diode (OLED in the third EA1) includes a third emission member (370), and the opening (184 in NA1) is disposed outside of an area between the first emission member (left OLED) and the third emission member (OLED in the third EA1, FIGs. 14 and 19).

Regarding claim 20, Lee discloses the display device of claim 19, wherein the first insulating layer (180) is disposed continuously on the first emission member (left 370) and the third emission member (370 for OLED in the third EA1), in a plan view (FIGs. 14 and 19; FIG. 19 is a cross-sectional view, 180 is continuous).

Regarding claim 22, Lee discloses the display device of claim 13, wherein the third insulating layer (350+352’) includes a groove (from left 350 to right 350) or an opening, and the groove or the opening overlaps the opening (184) of the first insulating layer (180, FIG. 19).

Regarding claim 23, Lee discloses the display device of claim I, wherein the third insulating layer (350+352’) directly contacts second insulation layer (160) in the first opening (184, FIG. 19).

Regarding claim 24, Lee discloses the display device of claim I, wherein the third insulating layer (350+352’) directly contacts both the first insulation layer (180) and the second insulation layer (160) in the first opening (184, FIG. 19).

Regarding claim 25, Lee discloses the display device of claim 1, wherein the first opening (184) completely surrounds the first pixel electrode (left 191, FIGs. 16 and 19).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892